Exhibit 10.1 SECOND AMENDMENT TO LEASE This Second Amendment to Lease (the "Agreement") is entered into as of April 13, 2017, by and between WESTPORT OFFICE PARK, LLC, a California limited liability company ("Landlord"), and NEVRO CORP., a Delaware corporation ("Tenant"), with respect to the following facts and circumstances: A. Landlord and Tenant have previously entered into that certain Lease Agreement dated as of March 5, 2015, as amended by a First Amendment to Lease dated as of December 9, 2016 (the "First Amendment", and collectively, the "Original Lease") of certain premises more particularly described in the Original Lease.Capitalized terms used and not otherwise defined herein shall have the meanings given those terms in the Original Lease. Effective as of the date hereof, all references to the "Lease" shall refer to the Original Lease, as amended by this Agreement. B. Landlord and Tenant desire to amend the Original Lease to provide for the temporary occupancy of certain space in the Temporary Space Building (as defined below) on the terms and conditions provided herein.
